LaweeNoe, J.:
The order below should be affirmed:
First. The objections which were taken by the appellant Lynch before the commissioners, relate solely to the amount of the assessment imposed upon his property. I can discover no error in the principle upon which the commissioners acted in making the assessment. The court will not interfere merely on the ground that an assessment appears to be larger than it should have been. The determination of the commissioners on the question of value is conclusive. (Matter of William and Anthony Streets, 19 Wend., 679.)
Second. I do not regard the alleged jurisdictional objections which are urged by the appellant as well founded. As respects the failure to file the maps, it seems sufficient to say that the defect, if any, was remedied by the act of 1874, chapter 329.
Third. The commissioners of the Central park, as the successors *148of the commissioners named in the act of 1860, had power to widen and straighten the Kingsbridge road. (Laws, of 1860, p. 337; Laws of 1865, p. 1143.)
Fourth. It seems to me to be a conclusive answer to the other objections urged by the appellants’ counsel, to say that none of them can be considered on this appeal. The present appeal brings up for review only those questions which were discussed below. (Matter of Comrs. of Cent. Park, 50 N. Y., 493.)
There is nothing on the face of the papers to show that any questions were discussed below, other than those arising upon the objections filed with the commissioners.
The order below should be affirmed, with ten dollars costs and disbursements.
Davis, P. J., and Daniels, J., concurred.
Proceedings affirmed, with ten dollars costs, besides disbursements. •